department of the treasury washington dc person to contact - -------------------- id no ------------ telephone number -------------------- refer reply to cc tege eb qp2 - plr-112942-03 date date internal_revenue_service number release date index number ---------------------------------------- -------------------------------- ------------------------------------ ------------------------------ - entity e ----------------------------------------- ------------------------------- year ------ year ------ dear mr ------------ this responds to your representative s letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the application of the constructive receipt of income doctrine and sec_457 of the internal_revenue_code the acode to the revised paid-time-off pto plan and policy the plan that e intends to implement for its eligible employees in the near future e is represented to be a tax exempt entity that is an eligible_employer described in sec_457 of the code e has pre-existing vacation sick and other personal leave policies providing eligible staff members with paid time off for vacations holidays sick days and other days off effective on july of year e is consolidating these leave policies into a combined single paid time off pto leave policy under that policy prior to january of year an eligible_employee of e who meets the plan s requirements may irrevocably elect to convert a limited number of pto leave hours up to a maximum set in the plan to be earned in the next calendar_year beginning in year into compensation to be paid ratably during the next calendar_year although an employee may carry over pto leave hours accrued in one year to the subsequent calendar_year the taxpayer has represented that the election will apply only to pto leave hours earned in the subsequent calendar_year and not to employees who fail to submit a timely election the plan provides that such leave conversion will occur only for employees who submit a timely election it is represented that neither the revised pto policy nor the plan will provide e s employees any additional hours of pto that they were not already entitled to under the previous leave policies which had not included this election sec_457 of the code provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term aeligible employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state or any other organization other than a governmental_unit exempt from tax under subtitle a of title of the code e is represented to be an eligible_employer within the meaning of sec_457 under sec_457 a bona_fide sick or vacation_leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 in the present case it is represented that the primary function of e s current and revised pto policies for the crediting and use of sick vacation and other leave is to provide employees with paid time off from work when appropriate because of sickness or for other personal reasons thus the revised pto plan assuming the current leave policies constitute bona-fide leave plans described in sec_457 is part of a bona_fide sick or vacation_leave plan within the meaning of sec_457 accordingly the rules of sec_457 will not apply to the revised pto plan sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the proposed plan the employee s election to take part or all of the pto hours set out in the plan either as cash compensation in the following calendar_year or as paid time off after the current calendar_year is made before the beginning of the period_of_service for which the compensation is payable no amount is constructively plr-112942-03 received by an employee when the employee makes an irrevocable election in december selecting either of the available options concerning a limited number of pto hours to be earned in the next calendar_year because once the employee earns the pto hours the employee cannot elect to receive any amount in cash in lieu of paid leave information presented we conclude as follows based upon the provisions of the plan summarized above and the document and the right of an employee to make an irrevocable election under the plan or the employee s election made under the plan before the deadline set thereunder to take part or all of the permitted pto hours available as cash compensation in the following calendar_year or as paid time off in or after the following calendar_year will not cause inclusion of such amounts in the employee’s taxable_income under either the doctrine_of constructive receipt of income sec_451 of the code or sec_457 of the code for the year in which this election is made assuming entity e s previous vacation sick or other leave policies constitute bona-fide sick and vacation_leave plans described in sec_457 the revised combined pto plan will also constitute a bona-fide vacation or sick leave plan described in sec_457 thus the plan and the benefits elected thereunder will not be subject_to sec_457 instead compensation paid pursuant to the plan either in the form of cash compensation or in the form of paid time off will be taxed pursuant to the general principles of sec_451 and the regulations thereunder no opinion is expressed concerning the timing of the inclusion in income of amounts deferred or payable under any plan other than e's revised plan described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and applies only to the plan submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent plr-112942-03 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt government entities enclosure --------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------- ------------------------------------------------------ ----------------------------------------- chief qualified_plans branch
